Exhibit 10.2
(LOGO) [c00212p0021201.jpg]
CONSULTING AND SEPARATION AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of all Claims (“Agreement”) is
made by and between Richard Pehlke (“Employee”) and Grubb & Ellis Company
(“Grubb & Ellis”) (collectively, the “Parties”).
1.    Separation From Employment. Grubb & Ellis Acknowledges employees’
resignation as the Chief Financial Officer and from all officer positions within
Grubb & Ellis and its subsidiaries effective at the close of business on May 3,
2010 (the “Resignation Date”). Employee agrees to relinquish all Officer titles
and responsibilities but, continue on in a consulting capacity until such time
that Employee notifies Grubb & Ellis that he has obtained other employment or
December 31, 2010, whichever is sooner (the “Termination Date”) at which time
Employee’s employment will be terminated from all employment with Grubb & Ellis.
During the consultancy period Employee shall provide strategic and financial
advice to the senior executives of the Company at the direction of the CEO. Such
consultancy services shall include but not limited to business development
opportunities, financial review and advice or other duties as directed by the
CEO. Employee will be available during normal business hours on a reasonable
basis during the consultancy period. If Employee is required to travel for
Company related activities Employee will continue to be reimbursed for all
business travel expenses in accordance with the Company’s standard practices. On
the Resignation Date, all previous compensation for Employee will cease and
payments as outlined in Paragraph 4 will begin.
2.    Resolution of Disputes. The Parties have entered into this Agreement as a
way of severing the employment relationship between them and amicably settling
any potential disputes (the “Disputes”) concerning Employee’s employment with
Grubb & Ellis or termination from Grubb & Ellis. The Parties desire to resolve
the above referenced Disputes and all issues raised by the Disputes, without the
further expenditure of time or the expense of contested litigation.
Additionally, the Parties desire to resolve any known or unknown claims as more
fully set forth below. For these reasons, they have entered into this Agreement.
3.    Termination of Employment Benefits. Employee represents, understands and
agrees that Employee’s active employment with Grubb & Ellis ended on the
Termination Date as specified above, that Employee will not otherwise demand
further employment with Grubb & Ellis, and that Employee will no longer be
covered by or eligible for any benefits under any Grubb & Ellis employee benefit
plan in which employee currently participates, except as otherwise noted herein.
Employee’s health benefits coverage will continue through the December 31, 2010
and will terminate January 1, 2011. If Employee terminates prior to December 31,
2010, Employee benefits will terminate at the end of the month in which
termination occurs. Employee will receive by separate cover information
regarding Employee’s rights to health insurance continuation under COBRA and any
Grubb & Ellis 401(k) Plan benefits. As of the Termination Date, Employee shall
not be entitled to any of the rights and privileges established for Grubb &
Ellis’s employees except as otherwise provided in this Agreement.

 

 



--------------------------------------------------------------------------------



 



4.    Payment. In return for Employee’s execution of and compliance with this
Agreement, including the releases that form a material part of this Agreement,
Grubb & Ellis shall provide Employee with certain separation benefits (see
below) to which Employee would not otherwise be entitled:

  a.  
Grubb & Ellis shall pay Employee;

  i.  
$200,000 ( Two Hundred Thousand Dollars) on July 1, 2010, subject to deductions
for state and federal withholding tax, social security and other employee taxes
and payroll deductions. This payment represents the second installment of
Employee’s 2009 Special Bonus Payment.
    ii.  
$400,000 (Four Hundred Thousand Dollars) subject to deductions for state and
federal withholding tax, social security and other employee taxes and payroll
deductions. This payment shall be made in equal semi-monthly installments
beginning with the next pay period after the Effective Date of this Agreement
(as defined in paragraph 13) and ceasing as of December 31, 2010. If Employee
discontinues his work as a consultant for any reason prior to December 31, 2010,
the semi-monthly payments will terminate effective on the Termination Date.
    iii.  
$37,981 (Thirty —Seven Thousand Nine Hundred Eighty-One Dollars) subject to
deductions for state and federal withholding tax, social security and other
employee taxes and payroll deductions. This payment represents Employees accrued
but unused PTO balance and will be paid at time of termination in accordance
with the final wage laws in the State of IL.

After Grubb & Ellis has completed processing its payroll for this calendar year,
Grubb & Ellis will issue to Employee an IRS Form W-2 which will include the
payment.
b.    Grubb & Ellis makes no representations regarding the taxability or legal
effect of the payment described in this paragraph, and Employee is not relying
on any statement or representation of Grubb & Ellis in this regard. Employee
will be solely responsible for the payment of any taxes and penalties assessed
on the payment and will defend, indemnify and hold Grubb & Ellis free and
harmless from and against any claims relating to the taxability, if any, of the
payment.
5.    Releases. In consideration of and in return for the promises and covenants
undertaken in this Agreement, and for other good and valuable consideration,
receipt of which is hereby acknowledged, except as noted below, Employee does
hereby acknowledge full and complete satisfaction of and does hereby release,
absolve and discharge Grubb & Ellis and each of Grubb & Ellis’s predecessors,
parents, subsidiaries, affiliates, associates, owners, divisions, related
companies and business concerns, past and present, and each of them, as well as
each of their partners, trustees, directors, officers, shareholders, agents,
attorneys, servants and

 

Page 2 of 8



--------------------------------------------------------------------------------



 



employees, past and present, and each of them (collectively referred to as
“Releasees”) from any and all claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, grievances, wages, vacation or PTO
payments, severance payments, obligations, commissions, overtime payments,
debts, profit sharing claims, expenses, damages, judgments, orders and
liabilities of whatever kind or nature in state or federal law, equity or
otherwise, whether known or unknown to Employee (collectively, the “Claims”),
which Employee now owns or holds or has at any time owned or held as against
Releasees, or any of them, including specifically but not exclusively and
without limiting the generality of the foregoing, any and all Claims known or
unknown, suspected or unsuspected: (1) arising out of Employee’s employment with
Grubb & Ellis or termination of that employment; or (2) arising out of or in any
way connected with any claim, loss, damage or injury whatsoever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of Releasees, or any of them, committed or omitted on or before the
date this Agreement is executed by Employee. Also, without limiting the
generality of the foregoing, Employee specifically releases Releasees from any
claim for attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES
EMPLOYEE IS WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX,
PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN
STATUS, DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER
ANTI-DISCRIMINATION LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT,
THE AMERICANS WITH DISABILITIES ACT, THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT, THE WORKER ADJUSTMENT RETRAINING AND NOTIFICATION ACT, THE FAIR LABOR
STANDARDS ACT, THE ILLINOIS HUMAN RIGHTS ACT, 775 ILCS 5/ et. seq.; THE
CONSTITUTION OF THE STATE OF ILLINOIS, THE ILLINOIS WAGE PAYMENT AND COLLECTION
ACT, 820 ILCS 115/ et. seq.; THE ILLINOIS MINIMUM WAGE LAW, 820 ILCS 105/4 et.
seq.; THE STATUTORY PROVISION PROHIBITING DISCRIMINATION AND/OR RETALIATION
UNDER SECTION 4(H) OF THE ILLINOIS WORKERS’ COMPENSATION ACT, 820 ILCS 305/et.
seq.; AND SIMILAR DOCTRINES WHICH ARE JUDICIALLY-RECOGNIZED EXCEPTIONS TO THE
EMPLOYMENT-AT-WILL DOCTRINE IN ILLINOIS, AND ALL OTHER STATE LAWS, ALL AS
AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR BY A
GOVERNMENTAL AGENCY. Employee acknowledges and agrees that Employee has been
properly paid for all hours worked, that Employee has not suffered any on-the
job injury for which Employee has not already filed a claim, that Employee has
been properly provided any leave of absence because of Employee’s, or a family
member’s, serious health condition, and that Employee has not been subjected to
any improper treatment, conduct or actions due to or related to Employee’s
request, if any, or Employee’s taking of, any leave of absence because of
Employee’s own, or a family member’s serious health condition.
This Release does not apply to any claim that, as a matter of law cannot be
released, including but not limited to claims for unemployment insurance
benefits and/or workers’ compensation claims. This Release also does not
preclude Employee from filing suit to challenge Grubb & Ellis’s compliance with
the waiver requirements of the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act. This Agreement does not include
rights or claims that may arise after the date Employee executes this Agreement.

 

Page 3 of 8



--------------------------------------------------------------------------------



 



Except as described below, Employee agrees and covenants not to file any suit,
charge, or complaint against Releasees in any court or administrative agency,
with regard to any claim, demand, liability or obligation arising out of
Employee’s employment with Grubb & Ellis, or separation there from. Employee
further represents that no claims, complaints, charges, or other proceedings are
pending in any court, administrative agency, commission or other forum relating
directly or indirectly to your employment with, or separation from, Grubb &
Ellis. Nothing in this Agreement shall be construed to prohibit Employee from
filing a charge with the Equal Employment Opportunity Commission (“Commission”)
and/or National Labor Relations Board (“NLRB”) or other federal, state, or local
agency or participating in any investigation or proceeding conducted by such
administrative agencies. However, Employee is waiving any claim Employee may
have to receive monetary damages in connection with any Commission and/or NLRB
or other agency proceeding concerning matters covered by this Agreement.
6.    Non-Disparagement. Employee agrees that Employee will not in any way
disparage the name or reputation of Grubb & Ellis, including: (1) Employee
agrees not to make any derogatory or negative remarks about Grubb & Ellis;
(2) Employee agrees not to make any negative or derogatory remarks about the
Releasees; and (3) Employee agrees not to make any remarks about any disputes
Employee has had with Grubb & Ellis or Releasees.
7.    Non-Solicitation/Non-Raid. Employee herby expressly acknowledges, agrees
and reaffirms that the provision set forth in Section 7(a) and 7(b) set forth in
Employee’s Employment Agreement Dated February 9, 2007 are and still remain in
full force and effect in accordance with their respective terms.
8.    Return of Grubb & Ellis Information/Documentation. Employee agrees that on
the Termination Date employee shall return all Grubb & Ellis information,
including but not limited to any confidential information, and all copies of
such information to Grubb & Ellis, and Employee shall destroy all extracts,
memoranda, notes, spreadsheets and any other material prepared by Employee or
Grubb & Ellis based upon Grubb & Ellis confidential information. Grubb & Ellis
information includes, but is not limited to, all information, equipment, books,
files, reports, records, employee lists, correspondence, materials, and other
documents including all reproductions, that may be considered to be property of
Grubb & Ellis or that contain proprietary information, whether in paper,
magnetic, electronic, or other form, that Employee has relating to the Company’s
practices, procedures, trade secrets, financial and accounting information,
client lists, client information, client billing and payment information, or
marketing of Grubb & Ellis’ services.
9.    Confidentiality.
Employee agrees: (1) the terms and conditions of this Agreement; and (2) any and
all actions taken by Releasees in accordance with this Agreement, are
confidential, and shall not be disclosed, discussed or revealed by any of them
to any other person or entity except Employee’s immediate family, attorney
and/or accountant. Nothing in this paragraph is intended to restrict either
Party or his/her/its agents from disclosing any provision of this Agreement to
any taxing authority or to any tax advisor to such Party. Should Employee at any
time be served with a subpoena under which Employee would arguably be required
to disclose any of the confidential information covered by this Agreement, then
Employee shall immediately contact Grubb & Ellis’s Senior Vice President, Human
Resources, so that Grubb & Ellis shall have adequate time to take those steps
necessary to prevent disclosure.

 

Page 4 of 8



--------------------------------------------------------------------------------



 



Employee understands that Grubb & Ellis would not have entered in to this
Agreement without the agreement of Employee to treat the terms of this Agreement
confidentially. Employee agrees to, in the event of a breach of this provision,
it would be impractical or extremely difficult to fix actual damages, and
therefore agrees that in the event of a breach, Employee shall pay to Grubb &
Ellis, as liquidated damages and not as a penalty, the sum of $20,000.00 (Twenty
Thousand Dollars and No Cents) per breach, which represents reasonable
compensation for the loss incurred because of such breach. In an action to
enforce this liquidated damages provision, the prevailing party shall be
entitled to recover Grubb & Ellis’s/Employee’s attorneys’ fees and costs.
10.  Trade Secrets and Confidential Information. Employee acknowledges that
during Employee’s employment, Employee may have had access to trade secrets and
confidential information about Grubb & Ellis, its products and services, its
customers, and its methods of doing business, including but not limited to
files, customer lists, pricing lists, technical data, financial data and
business processes. Employee agrees that Employee shall not disclose any
information relating to the trade secrets or confidential information of Grubb &
Ellis or its customers which has not already been disclosed to the general
public. Employee understands and acknowledges that Employee’s obligations under
prior agreements with Grubb & Ellis, if any, including but not limited to, any
Confidentiality, Intellectual Property, Trade Secrets, Non-Solicitation, Stock
Options, and Employee Stock Purchase Plan, will remain in full force following
Employee’s termination of employment and that Employee will continue to abide by
any such prior agreements.
11.  Twenty-One Days To Consider Agreement. Grubb & Ellis advises Employee to
discuss this Agreement with an attorney before executing it. Employee’s decision
whether to sign this Agreement is made with full knowledge that Grubb & Ellis
has advised Employee to consult with an attorney. Employee acknowledges Employee
has been provided with at least 21 days within which to review and consider this
Agreement before signing it. Should Employee decide not to use the full 21 days,
then Employee knowingly and voluntarily waives any claim that Employee was not
in fact given that period of time or did not use the entire 21 days to consult
an attorney and/or consider this Agreement. Employee acknowledges that Grubb &
Ellis has not asked Employee to shorten the 21-day time period for consideration
of whether to sign this Agreement. The Parties agree that any changes, whether
material or immaterial, to this Agreement, do not restart the running of the
21-day period.
12.  Right of Revocation. Within three calendar days of signing and dating this
Agreement, Employee shall deliver the executed original of the Agreement to
Amanda Piwonka, SVP, Human Resources at 1551 N. Tustin Suite 200, Santa Ana, CA
92705. However, the Parties acknowledge and agree that Employee may revoke this
Agreement for up to seven (7) calendar days following Employee’s execution of
this Agreement and that it shall not become effective or enforceable until the
revocation period has expired. The Parties further acknowledge and agree that
such revocation must be in writing addressed to and received by Amanda Piwonka,
SVP, Human Resources at 1551 N. Tustin Suite 200, Santa Ana, CA 92705 not later
than noon on the eighth (8th) day following execution of this Agreement by
Employee. If Employee revokes this Agreement under this Paragraph, this
Agreement shall not be effective or enforceable and Employee will not receive
the monies and benefits described above, including those described in
Paragraph 4 above.

 

Page 5 of 8



--------------------------------------------------------------------------------



 



13.  Effective Date. If Employee does not revoke this Agreement in the time
frame specified in the preceding paragraph, the Agreement shall be effective at
12:00:01 p.m. on the eighth (8th) day after it is signed by Employee (the
“Effective Date”).
14.  Choice of Law. This Agreement shall be construed in accordance with, and be
deemed governed by, the laws of the State of Illinois without regard to its
conflict of laws provisions.
15.  Non-Admission. Even though Grubb & Ellis will provide consideration for
Employee to release Claims, Grubb & Ellis does not admit that it engaged in any
unlawful or improper conduct toward Employee. Employee agrees that this
Agreement shall not be construed as an admission by Grubb & Ellis that it has
violated any statute, law or regulation, breached any contract or agreement, or
engaged in any improper conduct. Employee is not aware, to the best of
Employee’s knowledge, of any conduct on Employee’s part or on the part of
another Grubb & Ellis employee who violated the law or otherwise exposed Grubb &
Ellis to any liability, whether criminal or civil, whether to any government,
individual or other entity. Further, Employee acknowledges that Employee is not
aware of any material violations by Grubb & Ellis and/or its employees,
officers, directors and agents of any statute, regulation or other rules that
have not been addressed by Grubb & Ellis through appropriate compliance and/or
corrective action.
16.  General Terms And Conditions.
a.    If any provision of this Agreement or any application of any provision of
this Agreement is held invalid, the invalidity shall not affect other provisions
or applications of the Agreement which can be given effect without the invalid
provision or application. To this end, the provisions of this Agreement are
severable.
b.    Employee represents and warrants that Employee has not heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released. Employee agrees to
indemnify and hold Grubb & Ellis harmless against any claim, demand, right,
damage, debt, liability, account, action, cause of action, cost or expense,
including attorneys’ fees or costs, actually paid or incurred, arising out of or
in any way connected with any such transfer or assignment or any such purported
or claimed transfer or assignment.
c.    This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and shareholders.

 

Page 6 of 8



--------------------------------------------------------------------------------



 



d.    The Parties acknowledge each has read this Agreement, that each fully
understands his/her/its rights, privileges and duties under the Agreement, and
that each enters this Agreement freely and voluntarily. The parties acknowledge
that each has had the opportunity to consult with an attorney of his/her/its
choice to explain the terms of this Agreement and the consequences of signing
this Agreement.
e.    Employee acknowledges Employee may later discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the Claims released in this Agreement, and agrees the release shall be and
remain in effect in all respects as a complete and general release as to all
matters released, notwithstanding any such different or additional facts.
f.    This Agreement and the provisions contained herein shall not be construed
or interpreted for or against any Party hereto because that Party drafted or
caused that Party’s legal representative to draft any of its provisions.
g.    The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement contains the entire understanding
between the Parties and contains all terms and conditions pertaining to the
compromise and settlement of the subjects referenced in this Agreement. Each
Party acknowledges that he/she/it has relied solely upon his/her/its own legal
and tax advisors and that the lawyers, accountants and advisors to the other
Party have not given any legal or tax advice to such Party in connection with
this Agreement.
h.    Except as otherwise provided in Paragraph 6, in the event Employee
breaches any term of this Agreement or has misrepresented any fact stated
herein, disparages the reputation of Grubb & Ellis or its respective products,
personnel, or business capabilities, or conducts him/herself in a manner so as
to interfere with any business relationship of Grubb & Ellis, all compensation
shall cease, and Grubb & Ellis and its successors shall have the right to
recover all money paid or provided hereunder.
i.    Employee also agrees to cooperate with Grubb & Ellis regarding any pending
or subsequently filed litigation, claims, or other disputes involving Grubb &
Ellis that relate to matters within the knowledge or responsibility of Employee
during his/her employment with Grubb & Ellis. Without limiting the foregoing,
Employee agrees (i) to meet with Grubb & Ellis representatives, its counsel, or
other designees at mutually convenient times and places with respect to any
items with the scope of this provision; (ii) to provide truthful testimony
regarding same to any court, agency, or other adjudicatory body; and (iii) to
provide Grubb & Ellis with notice of contact by any adverse party or such
adverse party’s representative, except as may be required by law. Grubb & Ellis
will reimburse Employee for all reasonable expenses in connection with the
cooperation described in this paragraph.
j.    Any modifications to this Agreement must be made in writing and signed by
Employee and Amanda Piwonka, SVP Human Resources or Andrea Biller, EVP, General
Counsel of Grubb & Ellis Company.

 

Page 7 of 8



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS BEEN ADVISED THAT THIS
AGREEMENT IS A BINDING AND LEGAL DOCUMENT. EMPLOYEE FURTHER AGREES THAT S/HE HAS
HAD AT LEAST TWENTY-ONE (21) DAYS TO REVIEW THE PROVISIONS OF THIS AGREEMENT AND
HAS BEEN ADVISED TO SEEK LEGAL ADVICE REGARDING ALL ITS ASPECTS, AND THAT IN
EXECUTING THIS AGREEMENT EMPLOYEE HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON
ANY REPRESENTATION MADE BY GRUBB & ELLIS OR ANY OF ITS EMPLOYEES OR
REPRESENTATIVES REGARDING THIS AGREEMENT’S SUBJECT MATTER AND/OR EFFECT.
EMPLOYEE HAS READ AND FULLY UNDERSTANDS THIS AGREEMENT AND VOLUNTARILY AGREES TO
ITS TERMS.
AGREED AND UNDERSTOOD:

                Date: 05/03/10  /s/ Richard Pehlke       Richard Pehlke         
  Date: 05/03/10  GRUBB & ELLIS COMPANY
      By:   /s/ Thomas D'Arcy         Thomas D'Arcy        Chief Executive
Officer     

 

Page 8 of 8